Citation Nr: 1508505	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-31 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation benefits for the cause of the Veteran's death under the provisions of 38 U.S.C.A. 1310.

2.  Entitlement to Dependency and Indemnity Compensation benefits for the cause of the Veteran's death under the provisions of 38 U.S.C.A. 1151.

[The issue of entitlement to the benefits of the Veteran's service disabled veterans' insurance policy is decided in a separate Board decision.]


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.  He died in February 2009.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appellant has appealed this determination.  Jurisdiction has since transferred to the Columbia, South Carolina, RO.

The appellant provided hearing testimony before the undersigned at the RO in July 2013.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran died in February 2009 due to hepatocellular carcinoma, with hepatitis C as the underlying condition leading to the hepatocellular carcinoma, and with no conditions listed as other significant conditions contributing to death but not resulting in the underlying cause.

2.  At the time of the Veteran's death, service connection was in effect for healed fractures, second through fifth lumbar vertebrae; fracture, right fifth metacarpal with weakness and limitation of motion of ring and little fingers; and healed fracture, right mandible without deformity or limitation of motion; he also was in receipt of a total disability rating based upon individual unemployability from April 13, 2001, until the time of his death in 2009.

3.  Neither the Veteran's hepatocellular carcinoma, nor his hepatitis C, was etiologically related to the Veteran's active service or to his service-connected disabilities.

4.  The Veteran's death was not caused by VA care, or by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment to the Veteran; nor was such the result of an event which was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for compensation for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310 have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.303, 3.312 (2014).

2.  The criteria for compensation for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a detailed claim for death and indemnity compensation (DIC) under 38 U.S.C.A. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C.A § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

The appellant was provided VCAA notice in March 2009, January 2012, and May 2012 letters, prior to the May 2012 rating decision on appeal.  These letters informed her of the respective responsibilities of the claimant and VA, actions taken on her behalf, and the information or evidence necessary to establish the cause of death claim.  She was also provided with notice of the Dingess and Hupp elements of her claim.  The May 2012 letter adequately notified the appellant concerning her claim of entitlement to DIC benefits for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151.  Accordingly, the RO effectively satisfied the notice requirements with respect to the issues on appeal.
  
VA has assisted the appellant in obtaining all pertinent medical evidence and afforded the appellant the opportunity to give testimony before the Board.  In addition, VA obtained a medical opinion from a VA examiner, based upon a review of the Veteran's claims file in February 2012, along with an addendum in April 2012.  These opinions related to the matter of service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1151.  These medical opinions are adequate, as they are predicated on a full reading of the claims file, and the VA examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed.  The Board further recognizes that the RO did not obtain a medical opinion as to the claim for service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310.  As discussed below, there is no competent evidence of record indicating that the Veteran's hepatitis C or liver cancer were related to his active service or his service-connected disabilities.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted.   The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.   38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a). 

In the alternative, the appellant claims the Veteran's death was due to negligent administration of medication by VA healthcare facilities.  Under 38 U.S.C.A. §1151, in pertinent part, compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability was service connected.  A disability is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. §1151. 

To determine whether additional disability exists within the meaning of 38 U.S.C.A. § 1151, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  See 38 C.F.R. § 3.361(b) (2014). 

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of additional disability or death is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  See 38 C.F.R. § 3.361(d)(1). 

Finally, the determination of whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  See 38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Board has reviewed all of the evidence of record with a focus on the evidence relevant to this appeal.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate her claims and what the evidence of record shows, or fails to show, with respect to her claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection for Cause of Death under 38 U.S.C.A. § 1310

The Veteran died in February 2009.  During his lifetime, service connection was in effect for healed fractures, second through fifth lumbar vertebrae; fracture, right fifth metacarpal with weakness and limitation of motion of ring and little fingers; and healed fracture, right mandible without deformity or limitation of motion.  He also was in receipt of a total disability rating based upon individual unemployability from April 13, 2001, until the time of his death in 2009.

The death certificate shows that his death was due to hepatocellular carcinoma (liver cancer), with hepatitis C as the underlying condition leading to the hepatocellular carcinoma, and with no conditions listed as other significant conditions contributing to death but not resulting in the underlying cause.  The appellant contends that the Veteran's liver cancer was caused by his military service, although she has not provided a basis for this contention.  

The Veteran's service treatment records (STRs) document treatment for a viral infection in April 1966.  In June 1966, he was treated for muscle spasms in his low back.  Treatment for the removal of warts occurred in February 1967.  In May 1967, he was treated for a fracture of the 5th metacarpal on his right hand, which was casted and he underwent follow up treatment for several months thereafter due to reinjury in October 1967.  In November 1967, he complained of tenderness in the area of his left upper rib cage.  In March 1968, the Veteran was treated for pain in his left knee.  An April 1968 note shows that he fell down a ladder injuring his back.  By April 1968, he was on a profile for his back pain.  Later in 1968, he was in an automobile accident during which he fractured his jaw.  He was surgically treated in May 1968 to repair the jaw.  He was also treated in May 1968 for ongoing back pain following the accident.  The Veteran was treated for flu like symptoms in July 1968.  In August and September 1968, he was treated for a sore throat, as well as for a poison ivy/oak rash on his skin.  Additional, unrelated skin complaints were treated in October 1968.  In February 1969, the Veteran was treated for bruises on his hand after being attacked at an open air market in Italy.  In March 1969, the Veteran underwent surgical circumcision.  He was also treated that month for a painful right wrist.  In May 1969, he was treated for venereal warts and rash, with ongoing similar symptoms through the rest of 1969.  Poison oak rash was again treated in September 1969.  The Veteran's September 1969 separation examination is without mention of any abnormality.  The STRs are otherwise silent as to any complaints of or treatment for any malady, including either liver ailments or hepatitis C.  There is no indication in his STRs of an initial onset of either condition during his active service, or of any incident during active service which may have led to a remote onset of hepatitis C or liver cancer.

In addition to the STRs, the medical evidence of record includes many years of outpatient treatment records, as well as several VA examination reports.  The first notation of hepatitis C in the record is found in an April 1993 report related to his right hip surgery.  The physician noted that the hepatitis C was discovered during an attempted blood donation.  Liver function was tested at that time and was noted as "unremarkable except for an AST which was mildly elevated."  On VA general medical examination in August 1993, the Veteran's history was noted as including motor vehicle accidents in 1968 and 1970 and 1989.  The examiner noted that "in the process of these auto accidents, he donated blood a couple of times and at one time was found to have hepatitis C in the blood."  Also in August 1993, the Veteran underwent VA alimentary appendages examination.  The examiner noted the Veteran's history as including obtaining a tattoo in 1982, as well as a history of alcohol abuse.  The examiner reported the Veteran's recent history of donating blood very frequently up until the fall of 1992.  When attempting to donate blood in April 1993 ahead of his hip operation, he was informed that he was positive for hepatitis C.  He reported no history of liver work up at that time.  The examiner noted the need for a gastroenterology evaluation to determine whether there existed active hepatitis or alcoholic liver disease.  Following these examinations, entitlement to pension was established, confirming the history of hepatitis C with possible alcoholic liver disease as a non-service-connected condition recognized for the purposes of pension only.

At the time of the April 1993 report, "the recommendation was made just to follow these up in four months time."  The records do not show, however, that the Veteran received ongoing treatment for his hepatitis C or monitoring of his liver function.  In fact, many subsequent records are without mention of the existence of hepatitis C.  In others, it is merely noted as part of his ongoing history.  See October 2004 record related to alcohol and drug treatment.  At the time of his October 2007 total hip revision surgery, it was noted that the Veteran reported a history of hepatitis C and reported that he completed a fifteen-month course of ribavirin/interferon and was then in remission.  

Records from 2006 to 2008 are replete with notations related to ongoing physical ailments, as well as treatment for drug and alcohol abuse.  The record confirms that a CT scan of the abdomen showed a liver mass in November 2008.  Primary care notes in December 2008 show confirmation of liver cancer.  By February 11, 2009, the Veteran was in VA hospice care and he expired on February [redacted], 2009.

The Board also observes that the Veteran did not claim to have incurred hepatitis C during his active service at any time during his lifetime.  Furthermore, none of the records around the time of the initial onset of hepatitis C, or liver cancer, suggest a causal connection between either condition and the Veteran's active service, or between either condition and any of the Veteran's service-connected healed fractures, second through fifth lumbar vertebrae; fracture, right fifth metacarpal with weakness and limitation of motion of ring and little fingers; or healed fracture, right mandible without deformity or limitation of motion.  

The record reveals that the initial onset of hepatitis C was between the fall of 1992 and April 1993, more than twenty years following the Veteran's separation from service.  The medical notes confirm that the Veteran gave blood several times prior to April 1993 and hepatitis C was not discovered until that time.  Further, there is no suggestion by any medical professional that the Veteran's hepatitis C was incurred during or due to his active service.  Furthermore, the appellant has not suggested that the Veteran's hepatitis C or liver cancer initially onset in service.  In 1993, a possible etiology was reported to be alcohol related liver disease.  It does not appear, however, that this was ever confirmed.  Nonetheless, at no time since the initial notation of hepatitis C in 1993 or the initial diagnosis of liver cancer in 2008 was there a suggestion that either condition was causally connected to the Veteran's active service or his service connected disabilities.  In an April 2012 addendum opinion related to the 38 U.S.C.A. § 1151 claim, a VA physician suggested that the Veteran actually had cirrhosis of the liver due to excessive alcohol use and extensive history of other substance abuse, and noted that the development of liver cancer is not an uncommon side-effect of these conditions.

Upon careful and compassionate review of the evidence of record, the Board finds that the appellant is not entitled to service connection for the cause of the Veteran's death.  There is no evidence to suggest the Veteran acquired hepatitis C or liver cancer during his active service.  The records following service do not show indications of hepatitis C until more than twenty years following the Veteran's active service, and the onset of liver cancer some fifteen years after that.  There is simply no medical evidence showing a causal connection between the Veteran's cause of death and his active service or his service-connected disabilities.

With respect to whether the appellant's own statements can establish that the Veteran's liver cancer or hepatitis C was caused by any event of service, or by his service-connected disabilities, the Board notes that VA must consider all favorable lay evidence of record.  38 C.F.R. § 5107(b); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, in addition to the medical evidence above, the Board has carefully considered the appellant's own lay statements.  The Board has considered the appellant's statements suggesting the Veteran's death was related to his service.  The Board does not doubt the sincerity in her belief that some aspect of the Veteran's active service caused the Veteran's hepatitis C or the resultant fatal liver cancer.  However, as a layperson, the appellant is not competent to attribute the Veteran's symptoms and diagnosis to his active service or service-connected disabilities.  See Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

The Board has considered whether there is any other appropriate basis to grant this claim but has found none.  The evidence simply does not show that the Veteran developed hepatitis C or liver cancer in service or until many years thereafter or that either disorder was etiologically related to the Veteran's active service.

Accordingly, for the above reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Cause of Death under 38 U.S.C.A. § 1151

The appellant also contends that the VA facility in which the Veteran received his terminal care either administered medications that reactivated the Veteran's dormant hepatitis C, or administered a medication that the Veteran was allergic to, which led to his death.

Again, the record confirms that a CT scan of the abdomen showed a liver mass in November 2008.  A 9 cm hepatic lesion in the right anterior lobe was observed with nonocclusive thrombus in the portal vein and possibly a branch of the hepatic vein as well.  The findings were noted as "consistent with hepatocellular carcinoma, especially given the Veteran's background of cirrhosis."  A December 2008 follow up note shows that the invasion of the cancer into the hepatic vein was a poor prognostic indicator.  By February 11, 2009, the Veteran was in VA hospice care and he expired on February [redacted], 2009.  The death certificate confirms that the Veteran's immediate cause of death was liver cancer, with hepatitis C as the underlying cause.

A December 2008 record shows the Veteran was prescribed hydromorphone for pain.  A January 2009 record documents refill of that medication.  Clinical notation on the date of his death confirms that he was admitted on February 10, 2009, and expired on February [redacted], 2009, during which time primarily comfort measures were administered including pain medications and antianxiety medications.

The appellant contends that the Veteran was administered phenytoin (Dilantin), which caused a reactivation of his hepatitis C, which ultimately led to his demise.  In February 2012, a VA physician issued an opinion confirming VA's use of Dilantin in the Veteran's care prior to the onset of his terminal condition.  The physician, however, reported that hepatitis C naturally progresses to cirrhosis and hepatic fibrosis, and while many individuals with the disease do not develop carcinoma, it appears that additional factors enter into the genesis of hepatic carcinoma.  Nonetheless, according to the VA physician, a review of the available medical literature does not support a finding that the use of Dilantin in any way increases the risk of reactivating hepatitis C.  "Although hepatitis C likely was essential to the development of this Veteran's carcinoma, there is no evidence that would link the use of Dilantin to this process."  

In the alternative, in both written statements and at the Board hearing, the appellant contends that VA administered hydromorphone to the Veteran and that the Veteran was allergic to codeine such that hydromorphone should not have been prescribed for him.  She contends the use of this drug, due to the codeine content, proved fatal for the Veteran.  In April 2012, the same VA physician who completed the February 2012 report issued an addendum opinion to address this allegation by the Veteran.  The VA physician confirmed that the Veteran was indeed allergic to codeine, as is documented in the record, and also confirmed that the Veteran was administered hydromorphone.  However, the VA physician also confirmed that hydromorphone does not contain codeine.  Further, the VA physician confirmed that there is no evidence of an allergic reaction to hydromorphone in the record.  The physician went on to state, 

However, even if it were, it changes nothing.  Hepatocellular carcinoma is a potential complication of hepatitis C; however, there is evidence of effective treatment with interferon, which minimizes the likelihood of progression.  The [Veteran] was diagnosed with cirrhosis due to excessive alcohol use and had an extensive history of other substance abuse.  The development of hepatic carcinoma is [not an] uncommon side-effect of both of these conditions. ...[T]he genesis of hepatic carcinoma includes many risk factors, among which are hepatitis C, alcoholism and polysubstance abuse.  These are the likely contributing factors to this [Veteran's] cancer.  There is nothing in the literature to support the use of hydromorphone and/or phenytoin as a reason to 'cause hepatitis C to come out of remission.'  This individual had multiple risk factors for liver cancer; the use of these drugs was not among them.  No matter how many times the question is asked, the evidence will always lead to the same conclusion.  The allegations are NOT supported.

In summary, a review of the Veteran's claims file fails to reveal any evidence of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the Hampton VAMC.  The crux of the appellant's contentions essentially surround the administering of medication by VA facilities to the Veteran, which she contends either reactivated his hepatitis C, or which caused his death due to the Veteran's allergies.  Based upon these contentions, she suggests VA administered carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault.  However, a VA physician, based upon a review of the record and of medical literature, concluded that the medications administered by VA do not reactivate hepatitis C, and that the Veteran was not administered any medication to which he was allergic.  The physician also confirmed that there was no sign of allergic reaction to any medication within the Veteran's treatment  records.

Following a review of the evidence in this case, and the applicable laws and regulations, the preponderance of the evidence is against the appellant's claim for compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death. 

The primary inquiry is whether the Veteran's death was caused by VA care, treatment, or examination and if so, whether the proximate cause of death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, or an event not reasonably foreseeable.  As noted above, to establish carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, it must be shown that the care, treatment, or examination caused the Veteran's death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Initially, the Board notes that there is no evidence to suggest that the Veteran's death was caused by VA care.  His death was caused by liver cancer, which is medically confirmed as caused by hepatitis C.  The only aggravating factors noted throughout the record and within the VA physician's opinions were the Veteran's use and abuse of alcohol and drugs.  There is no indication in the competent medical evidence of record that any care of any VA facility in any way caused the Veteran's death.  Further, assuming arguendo that it did, there is no indication of any carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA healthcare facilities.  Again, the appellant claims it was negligent to administer Dilantin to the Veteran, as it reactivated his hepatitis C and ultimately led to his fatal liver cancer.  The competent medical evidence of record, however, clearly establishes that there is no medical literature supportive of the notion that the use of Dilantin is in any way related to a reactivation of hepatitis C.  Further, the appellant claims that the Veteran's death was caused by VA's negligent use of hydromorphone, a drug to which she claims the Veteran was allergic due to its codeine content.  However, competent medical evidence confirms that hydromorphone does not include codeine, and that there is no evidence of an allergic reaction on the part of the Veteran to the hydromorphone administered.  Thus, even if VA care caused the Veteran's death, the medical evidence of record confirms that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, or an event not reasonably foreseeable.  

With respect to whether the appellant's own statements can establish that the Veteran's death was caused by VA care, or that the VA care was careless, negligent, lacked proper skill, was an error in judgment, or that there was similar instance of fault on VA's part, or an event not reasonably foreseeable, the Board notes that VA must consider all favorable lay evidence of record.  38 C.F.R. § 5107(b); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, in addition to the medical evidence above, the Board has carefully considered the appellant's own lay statements.  The Board has considered the appellant's statements suggesting VA's use of medication caused the Veteran's death.  The Board does not doubt the sincerity in her belief that some aspect of the Veteran's VA care caused his demise.  However, as a layperson, the appellant is not competent to render such a complex medical opinion.  See Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 (1998).  Again, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

While there are no consent forms associated with the claims file, the appellant does not allege, nor does the record reflect, that the Veteran was ever treated without informed consent.  Notably, however, consent may be express (i.e., given orally or in writing) or implied under the circumstances, as in emergency situations.  38 C.F.R. § 3.361(d)(1)(ii).  As the Veteran is shown to have sought care which lead to his hospitalizations, consent may be implied.  As such, there is no indication of record that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

Regarding the issue of the foreseeability of death, the VA physician in this case rendered an opinion suggesting that the Veteran's longstanding use and abuse of alcohol and drugs likely contributed to the onset of his cirrhosis of the liver, which likely led to liver cancer.  Such a progression of behavior alongside the development of disease, while unfortunate, indeed appears, according to the competent medical evidence of record, to certainly be foreseeable.  Furthermore, 38 U.S.C.A. § 1151 makes clear that compensation is awarded when VA care, treatment, or examination caused the Veteran's death and the proximate cause of death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, or an event not reasonably foreseeable.  As explained above, however, the competent, probative evidence of record does not show that VA care, treatment, or examination caused the Veteran's death. Therefore, any argument concerning the foreseeability of the Veteran's death is moot. 

Accordingly, the appellant's claim of entitlement to DIC benefits for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151 is not warranted, and the claim must be denied.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to Dependency and Indemnity Compensation benefits for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310 is denied.

Entitlement to Dependency and Indemnity Compensation benefits for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151 is denied.



____________________________________________
L. M. BARNARD
 Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


